(Cause submitted on written argument by libellant’s proctor.)
(1) The libellant seeks tbe recovery of a balance of $54, wages on a voyage from China to New York. .Tbe master offered him as gratuity $44, denying he was entitled to recover anything. But the libellant refused to accept the offer.
(2) The testimony of the master is competent, and, being the only evidence in the cause, must govern the decision.
(3) The libellant shipped as an able seaman, but came on board tainted with the effects of an old and loathsome disease, which, shortly after, broke out in his limbs, and disabled him from all useful service for a large part of the voyage.
(4) A sailor is not entitled to be treated on shipboard at the expense of the ship, nor to wages, whilst disabled by disease brought on by his own vices, nor when he, being in a diseased state, ships as an able man, the master and owners being ignorant of his real condition.
Libel dismissed, with costs.